*1020ORDER AND JUDGMENT
FREEDMAN, District Judge.
This is an action to recover certain taxes paid by the plaintiffs to the United States. The matter is before the Court on plaintiffs’ objection to the recommendation of the magistrate that the action be dismissed.
Plaintiffs paid $930.00 in income taxes for the year 1972. On November 1, 1973, with respect to the 1972 taxes, plaintiffs filed an amended return which indicated a $471.17 reduction in the amount of the tax. Plaintiffs now seek a refund in that amount. They contend that their original 1972 return was based on “pseudo dollars” and that it should have been based on “statutory dollars” which they define as the number of “pseudo dollars” times 38 divided by the London price of gold. The basis for this computation is the reduction by Congress in March of 1972 of the dollar weight to Vkth of a fine troy ounce of gold.
After consideration of the magistrate’s recommendation and plaintiffs’ objections thereto, the Court finds that plaintiffs’ argument to claim a refund because of converting standard or “pseudo dollars” into “statutory dollars” redeemable in gold is an ingenious one perhaps, but is frivolous at best. If plaintiffs are allowed to persist in this logic and a refund is ordered, the Court shudders to think of what could happen to the tax structure and the economy of this country as a result.
The government’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is therefore allowed, and it is hereby ORDERED, ADJUDGED, and DECREED that plaintiffs’ action is dismissed.